Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-11, and 14-21are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark et al. US 2020/0092375 A1.

	Clark teaches:
1. (Original) A vehicle, comprising: 
a power source; [para. 0020, “For instance, the vehicle 102 may include a conventional lead-acid battery configured to provide power to various electric components, and a high-power traction battery in case that the vehicle 102 is an electric powered vehicle both monitored and controlled by the BECM 150.”]
a power distribution unit configured to control power to at least one electronic device from the power source; [Fig. 2 162]
a first processor configured for communicating power commands to the power distribution unit; 
wherein the power distribution unit comprises a second processor [Fig. 2 162] configured to execute computer executable instructions stored in computer-readable medium for carrying out operations including: 
receiving, from the first processor, initiation data to initiate a power command session; [Fig. 2 204]
authenticating, using the second processor, the initiation data; [Fig. 2 208]
in accordance with successfully authenticating the initiation data, initiating, using the second processor, the power command session; [Fig. 2 210 – signed command]
receiving, from the first processor, a power command and an identification of the at least one electronic device; [para. 0027, “Additionally or alternatively, the non-customer initiate data may include various commands instructing the vehicle 102 to perform various operations such as checking vehicle health, switching on power for specific vehicle components, starting the vehicle, reporting vehicle location and etc.”  Emphasis added.]
based on the authenticated initiation data, verifying, using the second processor, whether the first processor is authorized to issue the power command to the identified at least one electronic device; [para. 0025, “The backend cloud 162 may generally perform an authorization 206 and an authentication 208 responsive to receiving the request 204 from the vehicle 102.”] and 
in accordance with the determination and the power command, adjusting a power distribution from the vehicle power source to the at least one electronic device.  [para. 0026, “It is noted that, the computing platform 104 may be configured to not execute or distribute any data/command received from a non-customer party 164 directly, without requesting and receiving a signed command from the backend cloud 162.” And para. 0027, “Additionally or alternatively, the non-customer initiate data may include various commands instructing the vehicle 102 to perform various operations such as checking vehicle health, switching on power for specific vehicle components, starting the vehicle, reporting vehicle location and etc.”  (Emphasis added.)]


Clark teaches:
4. (Currently Amended) The vehicle of claim 1, the operations including, in accordance with a pre-determined threshold extracted from the initiation data, ending the power command session.  [para. 0029]

	Clark teaches:
5. (Original) The vehicle of claim 4, wherein the data initiating a power command session includes a session limit, and wherein ending the power command session includes determining that the session limit has been satisfied.  [para. 0029]

	Clark teaches:
6. (Currently Amended) The vehicle of claim 1, the operations including accessing power distribution unit configuration data, determining based on the power distribution unit 

	Clark teaches:
7. (Currently Amended) The vehicle of claim 1, wherein the data initiating a power command session includes an indication of channels authorized for power commands from the first processor, and an indication of which power commands are for which channels, wherein at least one of the channels corresponds to the at least one electronic device.  [para. 0027, “Additionally or alternatively, the non-customer initiate data may include various commands instructing the vehicle 102 to perform various operations such as checking vehicle health, switching on power for specific vehicle components, starting the vehicle, reporting vehicle location and etc.”]

	Clark teaches:
8. (Currently Amended) The vehicle of claim 1, wherein the power distribution unit comprises a set of power channels corresponding to respective electronic devices.  [para. 0027, “Additionally or alternatively, the non-customer initiate data may include various commands instructing the vehicle 102 to perform various operations such as checking vehicle health, switching on power for specific vehicle components, starting the vehicle, reporting vehicle location and etc.”]

	Clark teaches:
9. (Original) The vehicle of claim 8, wherein adjusting the power distribution from the vehicle power source to the electronic device comprises adjusting the power distribution of the power channel corresponding to the electronic device.  [para. 0027, “Additionally or alternatively, the 

	Clark teaches:
10. (Original) The vehicle of claim 8, wherein adjusting the power distribution from the vehicle power source to the electronic device comprises actuating an electronic switch of the power channel.  [para. 0027, “Additionally or alternatively, the non-customer initiate data may include various commands instructing the vehicle 102 to perform various operations such as checking vehicle health, switching on power for specific vehicle components, starting the vehicle, reporting vehicle location and etc.”]


	Regarding claims 11 and 14-21, these method and CRM claims recite the steps and storage of the functions recited in the apparatus claims above and are rejected on the same grounds and rationale as corresponding apparatus claims above.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. US 2020/0092375 A1 in view of LIU et al. US 2011/0234231 A1.
	
Clark does not teach the following limitation, however, LIU teaches:
2. (Original) The vehicle of claim 1, the operations including determining that the at least one electronic device has exceeded an electrical characteristic threshold, and powering off the at least one electronic device.  [para. 0029]


It would have been obvious to a person having ordinary skill in the art before the time of filing to combine the teachings of LIU with those of CLARK.  A person having ordinary skill in the art would have been motivated to combine the teachings because LIU teaches that the detection of abnormal conditions can be mitigated by cutting power or warning the user.  (See para. 0029).
	

	LIU teaches:


	Regarding claims 12-13, these method claims recite the steps for executing the functions reciting in the apparatus claims above and are rejected on the same grounds and rationale as the corresponding claims above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473. The examiner can normally be reached Monday - Friday 1-930PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GARY COLLINS/Examiner, Art Unit 2115